AO 91 (Rev. 11/11) Criminal Complaint

 

 

 

 

UNITED STATES DISTRICT COURT
for the
Eastern District of Wisconsin |
|
United States of America )
v. )
) Case No. 4 )
Luis RUIZ-NAVARRO dob xx-xx-82 Z | M \y
)
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of December 2020 to present in the county of __ Brown, and Sheboygan __ inthe
Eastern District of Wisconsin , the defendant(s) violated:
Code Section Offense Description
21 U.S.C. Sections 841(a) and (b) conspiracy to distribute and possess with intent to distribute a mixture and
(1)(A) and 846 substance containing in excess of 500 grams of methamphetamine
21 U.S.C. Sections 841(a) and (b) distribution of a mixture and substance containing in excess of 500 grams
(1)(A) methamphetamine July 15, 2021 and July 28, 2021.

This criminal complaint is based on these facts:
See Attached affidavit

@ Continued on the attached sheet,

 

_Laroce be Ky signature

DEA Special Agent James Allen
Printed name and title

 
 

 

 

Sworn to before me and signed in my presence, fi ‘\ ma
{ /
f 4
Date: :
\ i Lf Judges signatmwe™
City and state: Green Bay, Wisconsin Honorable | {yc ‘ Be SUAS

 

Printed nanteand title

Case 1:21-mj-00698-JRS Filed 07/29/21 Page1of4 Document 1
AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT & ARREST WARRANT

James Allen, being first duly sworn, states that:

Background

1. ITamcurrently employed as a Special Agent with the Drug Enforcement Administration
(DEA) Green Bay Resident Office have been so employed for since October of 2019. As a part of
my current duties as a Special Agent with the Drug Enforcement Administration-Green Bay
Resident Office, I have received training and have investigated violations of federal controlled
substances laws, firearms laws and money laundering laws (Title 21, United States Code, §§
841(a)(1), 846, Title 18, United States Code, §§ 922, and 924 and Title 18, United States Code, §§
1956 and 1957) and other related offenses,

Basis for Information in Affidavit

2. The information contained in this affidavit is based upon my personal knowledge and
investigation, and information supplied to me by other law enforcement officers, all of whom I
believe to be truthful and reliable. Based on my investigation and the information supplied to me
by other law enforcement personnel, I have probable cause to believe the following regarding Luis
C, RUIZ-NAVARRO DOB XX/XX/1982.

Facts Establishing Probable Cause

3. I am currently working with a confidential source (CS-1) and (CS-2) who have
provided information on Luis RUIZ-NAVARRO. CS-1 and CS-2 stated that starting sometime in
December 2020, CS-1 and 2 began purchasing large amounts of crystal methamphetamine from
Luis RUIZ-NAVARRO, who was believed to reside in Milwaukee, State and Eastern District of

Wisconsin. This occurred for over 7 months and included a delivery on at least three occasions of

Case 1:21-mj-00698-JRS Filed 07/29/21 Page 2 of4 Document 1
multiple pounds of crystal methamphetamine to CS-2, that CS-1 then delivered to others in the
Green Bay area. These quantities of methamphetamine were provided on consignment and
involved CS-2, under the direction of CS-1, paying RUIZ-NAVARRO money from previous sales
in order to obtain additional quantities of methamphetamine. CS-1 advised that RUIZ-NAVARRO
knew that the methamphetamine would be sold in the Green Bay and Fox Valley area.

4, I believe CS-1 is a reliable person as CS-1 has provided statements against his/her
interest and CS-1’s information has been independently corroborated. CS-1 has been charged
with felony delivery of a controlled substance and CS-1’s information and assistance in this case

is being credited toward that case.

5. I believe CS-2 is a reliable person as CS-2 has provided statements against his/her
interest and CS-2’s information has been independently corroborated. CS-2 has agreed to work

with law enforcement in exchange for consideration on CS-1’s drug charges.

6. On July 15, 2021, Green Bay Resident Office (GBRO) Drug Enforcement
Administration (DEA), Milwaukee District Office (MDO), and Sheboygan County MEG,
conducted a controlled buy/bust of methamphetamine on CS-1, On that day and under the direction
of CS-1, CS-2 obtained 3 pounds of methamphetamine from RUIZ-NAVARRO in Milwaukee and
provided it to CS-1. Following receipt of the 3 pounds of methamphetamine, CS-1 divided the 3
pounds into 9 baggies. Later that day CS-1 was arrested on a buy/bust.

7, On July 28, 2021, Green Bay Resident Office (GBRO) Drug Enforcement
Administration (DEA), Milwaukee District Office (MDO), and Sheboygan County MEG,

conducted a controlled buy/bust of methamphetamine using CS-2, who had agreed to work with

Case 1:21-mj-00698-JRS Filed 07/29/21 Page 3of4 Document 1
law enforcement. On that day, CS-2 obtained 4 pounds of methamphetamine from RUIZ-
NAVARRO in Milwaukee, who was then arrested. The four pounds were in four plastic sealed
bags,

8. Based upon the foregoing information, I believe there is probable cause to believe that
Luis RUIZ-NAVARRO conspired to distribute and possess with the intent to distribute 500 grams
or more of'a mixture and substance containing crystal methamphetamine in violation of 21 U.S.C.
§§ 841(a) and (b)(1)(A), and 846.

9. Because this affidavit is offered for the limited purpose of supporting the criminal
complaint and arrest warrant for Luis RUIZ-NAVARRO, I have not set forth every fact known to
me regarding this incident, Rather, I have included only those facts which I believe establish

probable cause.

 

““Affiant James Allen
Special Agent
Drug Enforcement Administration

Sworn and attested to me by reliable electronic means pursuant to the requirement of Fed R. Cr. P
4.1 (telephone) this 29?tayefyuly, 2021,

(AEP Ei
\Honorablé JamesR. s'il -
United States MagistrateJudge

astern District of Wrigcénsin

po

 

 
 

Case 1:21-mj-00698-JRS Filed 07/29/21 Page 4of4 Document 1
